UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7355


ROBERT LEE MAYO,

                    Plaintiff - Appellant,

             v.

NORFOLK POLICE DEPARTMENT, Police Official; RICHARD DAVIS, III,
Attorney; KATHLEEN ORTIZ, Public Defender,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00620-LMB-IDD)


Submitted: April 25, 2019                                         Decided: April 29, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Robert Lee Mayo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In this 42 U.S.C. § 1983 (2012) action brought by Robert Lee Mayo, the district

court entered an order dismissing the action without prejudice but subsequently vacated

the order of dismissal. Mayo noted his appeal from the order of dismissal. Because the

order appealed has been vacated, this appeal is now moot. See Incumaa v. Ozmint, 507

F.3d 281, 286 (4th Cir. 2007) (setting forth principles of appellate mootness); Mellen v.

Bunting, 327 F.3d 355, 363-64 (4th Cir. 2003) (“When a case has become moot after the

entry of the district court’s judgment, an appellate court no longer has jurisdiction to

entertain the appeal.”).

       Accordingly, we dismiss the appeal as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                            DISMISSED




                                           2